Citation Nr: 1010240	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  04-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for glaucoma.  

5.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2003, January 2006, and September 
2006 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

Consideration of the appellant's claim for service connection 
for diabetes mellitus and glaucoma is deferred pending 
completion of the development sought in the remand that 
follows the decision below.  Because the veteran's TDIU claim 
may turn on the outcome of the two claims being remanded, the 
TDIU claim is deferred pending the outcome of those remanded 
issues.  See Bagwell v. Brown, 9 Vet. App 337, 339-340 (1996) 
(remand required because claim was inextricably intertwined 
with other issues, including TDIU).  


FINDINGS OF FACT

1.  The Veteran's left knee disability is evidenced by range 
of motion from zero to at least 120 degrees with no evidence 
of pain with active movement, but with complaints of weakness 
and fatigability with repetitive movement.  

2.  The Veteran's right knee disability is evidenced by range 
of motion from zero to at least 120 degrees with no evidence 
of pain with active movement, but with complaints of weakness 
and fatigability with repetitive movement.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2009).

2.  The criteria for an increased rating for the veteran's 
right knee disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256 to 5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and April 2006, and May 2008.  Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claims.  The examinations with respect to the knees addressed 
the Veteran's history and complaints, and made findings 
adequate to rate his disabilities.  VA has no duty to inform 
or assist that was unmet. 

II.  Background

The Veteran was originally service connected for his knee 
disabilities in a November 1983 rating decision that also 
granted service connection for a cervical spine disability.  
They were collectively rated as 10 percent disabling.  The 
Veteran submitted a claim for an increased rating in October 
1999.  In a rating decision issued in March 2003, the RO 
separated the cervical spine and bilateral knee disabilities, 
and awarded separate non-compensable (zero percent) ratings 
for each knee.  The Veteran appealed this decision, and the 
RO subsequently increased each knee disability to 10 percent, 
effective in October 1999.  

The Veteran was afforded three examinations in connection 
with his increased rating claims.  The report of a November 
1999 VA examination shows that the Veteran had normal 
reflexes in his knees, and did not have a positive straight 
leg raise.  Examination revealed normal appearing knees 
without any evidence of effusion.  There was crepitus on 
flexion and extension of both knees, with flexion to about 
124 degrees, and extension complete to zero degrees.  
Anterior and posterior drawer tests were negative 
bilaterally, and the Veteran had a negative Lachman's and 
McMurray sign.  The diagnosis was degenerative joint disease 
of the knees, with little functional loss.  

The Veteran was afforded another VA examination in February 
2003.  The Veteran reported that he had difficulty getting 
out of bed, and that he had stiffness in the anterior 
bilateral knees in the morning.  He reported pain that lasted 
up to two hours every morning that he characterized as being 
eight on a scale of 10, for which he occasionally took 
aspirin.  He reported cracking in his knees, and that he had 
difficulty squatting completely.  He denied any decrease in 
range of motion, denied any dislocations or subluxations of 
the knees, and denied wearing knee supports.  Only on 
repetitive squats did he have trouble with his knees.  
Examination of the knees revealed no tenderness to palpation.  
The Veteran was able to fully flex both knees to 140 degrees 
and extend fully to zero degrees without any weakness, 
fatigue, pain, or incoordination.  The anterior drawer test 
was negative, and there was no swelling, heat, or redness of 
the joints.  While the Veteran could squat fully, he had 
difficulty doing it multiple times.  There was moderate 
crepitation that was palpable on the left side greater than 
the right.  The diagnosis was early degenerative joint 
disease of both knees.  

The Veteran's most recent knee examination was conducted in 
April 2007.  The Veteran reported that he experienced 
bilateral knee pain rated as nine on a scale of 1-10.  He 
also reported that he had been advised to engage in 
repetitive ladder-climbing exercises, which he said he 
performed each day with 10-20 repetitions.  He denied knee 
pain associated with his usual exercise regimen.  He 
reportedly avoided strenuous activities such as carrying 
heavy loads secondary to his knee discomfort.  The knee 
discomfort was said to be precipitated by prolonged standing, 
which he said he did not engage in for that reason.  He 
denied using any assistive devices for his knees.  
Examination of the knees revealed that they were negative for 
warmth, tenderness, swelling, or erythema.  Varus and valgus 
stresses were negative bilaterally, as were anterior and 
posterior drawer sign.  The Veteran could flex from zero to 
120 degrees bilaterally, with no evidence of pain with active 
movement, though he complained of weakness and fatigability 
with repetitive movement.  X-rays revealed mild 
tricompartmental osteoarthrosis on the right; the left was 
normal.  The diagnosis was degenerative joint disease of the 
knees with evidence of functional impairment.  

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in September 2009.  He testified that his 
knees were so bad that he chose not to climb stairs because 
of a fear of falling.  He also testified that his knees 
sometimes locked while sleeping, and that he had pain on 
motion.  He denied wearing knee braces.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  The Court has also found that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).  Here, the Board has found no medical evidence of 
record that would warrant a staged rating for the increased 
rating knee claims; the reports of three comprehensive 
examinations of the Veteran's knees over the period of the 
claim are remarkably similar.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's knee disabilities.  

The veteran's bilateral knee arthritis is evaluated utilizing 
the rating criteria found at Diagnostic Code 5010, arthritis 
due to trauma that is substantiated by x-ray findings.  
38 C.F.R. § 4.71a.  Diagnostic Code 5010, in turn, requires 
utilizing Diagnostic Code 5003, degenerative arthritis.  Id.  
Degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 10 percent rating is for application with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups; a 20 percent rating is for 
application with x-ray evidence of involvement of two or more 
major joints or two or more minor joints groups, with 
occasional incapacitating exacerbations.  Id.  

The veteran's knee range of motion is evaluated utilizing the 
rating criteria found at Diagnostic Code 5260, limitation of 
flexion of the leg at the knee joint, and Diagnostic Code 
5261, limitation of extension of the leg at the knee joint.  
38 C.F.R. § 4.71a.  Separate ratings may be assigned for 
motion limited in each direction.

Under Diagnostic Code 5260, a non-compensable (zero percent) 
rating is for application when flexion is limited to 60 
degrees.  Here, none of the three examinations conducted 
between 1999 and 2007 showed objectively that flexion was 
limited to anything less than 120 degrees bilaterally.  Under 
Diagnostic Code 5260, therefore, a non-compensable rating is 
the only rating warranted for either knee.  Similarly, under 
Diagnostic Code 5261, a non-compensable (zero percent) rating 
is for application when extension is limited to five degrees.  
All examinations revealed that the Veteran could fully extend 
both knees.  Therefore, a non-compensable rating is the only 
rating warranted for either knee under Diagnostic Code 5261.  
Accordingly, because the limitation of motion of the knees is 
non-compensable under the relevant diagnostic codes, as noted 
above, a rating of 10 percent is for application for each 
knee, to be combined, not added, under Diagnostic Code 5003.  

As for functional losses caused by the Veteran's symptoms, 
such as pain or difficulty with repetitive squatting, the 
Board notes that no examiner has suggested that such losses 
equate to disability any greater than that contemplated by 
the currently assigned ratings.  In other words, flexion is 
limited to no worse than 120 degrees, and there has been no 
suggestion that functional losses equate to limitation of 
flexion to 30 degrees (an additional 90-degree loss) such 
that a 20 percent rating could be assigned, or that 
functional losses equate to limitation of extension to 10 
degrees such that a separate 10 percent rating could be 
assigned.  The Veteran reports having significant pain, but 
the examiners have not found that such a symptom is 
tantamount to greater limitation of motion.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating for the Veteran's knees, 
but finds none.  Diagnostic Code 5256 is inapt because there 
is no evidence of ankylosis.  Diagnostic Code 5257 is not for 
application because there is no evidence of recurrent 
subluxation or lateral instability.  Diagnostic Code 5258 is 
also inapt because there is no evidence of dislocated 
semilunar cartilage, and Diagnostic Code 5259 is not for 
application because 10 percent is the highest rating 
assignable, and, in any event, there has been no removal of 
symptomatic semilunar cartilage.  Diagnostic Code 5262 is not 
for application because there is no evidence of impairment of 
the tibia and fibula.  Finally, Diagnostic Code 5363 is inapt 
because there is no genu recurvatum, which, in any event, 
would only warrant a 10 percent rating.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence here does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's bilateral knee disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment due exclusively to these 
service-connected disabilities.  Id.  

It is undisputed that the veteran's knee disabilities may 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  In a recent decision, the Court cited 
with approval an opinion by the VA General Council Opinion 
that states that, if the criteria found in the rating 
schedule reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As 
can be seen, the medical evidence shows that the Veteran has 
consistently demonstrated full or nearly full range of motion 
of the knees, without pain, with only limited decreased 
ability due to repetitive motion, particularly in squats.  
The Board also notes that these objectively demonstrated 
abilities have been consistent over many years, and do not 
support the Veteran's claims or his testimony at his hearing.  
Accordingly, the Board finds that the veteran's disability 
picture is contemplated by the rating schedule, that the 
assigned schedular evaluations are therefore adequate, and 
that consequently a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not required.  Id.  

In sum, the Board finds that the Veteran's disability picture 
more nearly approximates the criteria required for presently 
assigned 10 percent rating based on application of Diagnostic 
Code 5003, and that higher ratings are not warranted.  


ORDER

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling, is 
denied.  

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling, is 
denied.  


REMAND

The Veteran contends that he actually set foot in Vietnam, 
entitling him to a presumption that he was exposed to 
herbicides used there, and also to service connection for his 
diagnosed type 2 diabetes mellitus.  See 38 C.F.R. §§ 32.307, 
3.309; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The 
official Navy record does not show that the Veteran ever 
actually was in Vietnam, but he claims, and a buddy's 
statement supports the claim, that he was flown by helicopter 
from his ship to the DaNang Air Base, and then on to Subic 
Bay, Republic of the Philippines in order to be treated for a 
cyst at the U.S. Naval Hospital there.  (At his hearing he 
testified that he did not change aircraft at DaNang.)  

The record does not support the Veteran's claims that he set 
foot ashore in Vietnam.  The record shows that the Veteran 
was in the hospital at Subic Bay for cyst removal from 
February 20, 1973, through February 28, 1973.  The record 
also shows that the Veteran's ship, the USS Butte (AE 27) was 
in the "official waters" off the coast of Vietnam from 
February 8, 1973 to February 14, 1973, and from February 22, 
1973, to March 3, 1973.  Thus, a question arises as to 
whether the Veteran's ship was in fact near Vietnam such that 
it was within helicopter range of DaNang in the days prior to 
the Veteran's admission to the hospital at Subic Bay.  
Notwithstanding the foregoing, the Board cannot ascertain if 
any steps were taken by the RO to locate the USS Butte's 
Daily Diary entries for this period of time.  Daily Diary 
entries should show when the Veteran detached from the ship 
to go to Subic Bay, and when he returned.  The Board 
therefore will remand in order to have the AOJ search for 
those records.  

Because the medical literature suggests that glaucoma may be 
caused by diabetes, the Board will defer adjudication of the 
Veteran's glaucoma claim pending the outcome of the records 
search and readjudication of the claim discussed above.  If, 
on readjudication, the AOJ finds that service connection for 
the Veteran's diabetes is warranted, the AOJ should afford 
the Veteran a VA examination in order to first determine if 
he does in fact have glaucoma, and second, to obtain a nexus 
opinion as to the medical probabilities that the glaucoma is 
attributable to his diabetes.   

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must take the steps necessary 
to search for the USS Butte's Daily Diary 
of personnel comings and goings for the 
months of February and March 1973 to 
determine when the Veteran left the ship 
for removal of a cyst at the Subic Bay 
Naval Hospital, and when he returned to 
the ship.  Thereafter, the AOJ must make 
a determination as to whether or not the 
Veteran's averment of having been flown 
by helicopter from the Butte to DaNang is 
consistent with the record of his leaving 
and returning to the ship, the ship's 
presence or non-presence in the 
"official waters" off Vietnam, and 
ultimately whether it is at least as 
likely as not that the Veteran actually 
set foot in Vietnam.  

2.  If, on readjudication of the diabetes 
claim, the AOJ finds that service 
connection for the Veteran's diabetes is 
warranted, the AOJ should arrange for the 
veteran to undergo a VA examination by a 
medical professional with appropriate 
expertise to diagnose glaucoma and to 
provide a nexus opinion.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of the entire record, including the 
Veteran's self-reported history, as to 
whether the Veteran has glaucoma.  If the 
Veteran is diagnosed with glaucoma, the 
examiner is asked to provide a medical 
opinion as to whether it is at least as 
likely as not that the glaucoma has been 
caused or made chronically worse by the 
Veteran's diabetes mellitus.  (Because, 
by its very nature, a medical opinion is 
just that, an opinion rather than a 
statement of certainty, the Board 
recognizes that conjecture, tempered by 
the examiner's medical expertise and 
experience, is a component of a medical 
opinion.  The opinions should be provided 
even if some speculation is required.)

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal, including the claim for TDIU, in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


